Citation Nr: 1454305	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  09-02 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an arm disability.

2.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1981 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

By a May 2010 rating decision, service connection for PTSD was granted and an initial disability rating of 50 percent was assigned.  While the grant of service connection constituted a grant of the benefit sought on appeal, the Veteran's then-appointed representative, by way of a June 2010 statement, noted that the Veteran disagreed with the assigned initial disability rating.  This rating question was thereafter appealed.

At an April 2013 VA examination, the Veteran indicated that he never intended to appeal the issues currently before the Board.  By a May 2013 letter, the RO sought to clarify whether the Veteran wished to withdraw any of the issues on appeal.  The Veteran did not respond to that letter.  As it is not clear that the Veteran in fact desires to withdraw any issue on appeal, the Board finds that no claim has been withdrawn.  See generally 38 C.F.R. § 20.204.

(The Veteran was previously represented by D.J.L., an attorney.  In February 2013, prior to certification of the appeal to the Board, the Veteran's representative withdrew her representation of the Veteran in accordance with 38 C.F.R. § 20.608(a) and notified the Veteran of such withdrawal.)


FINDINGS OF FACT

1.  An arm disability is not related to any incidence of the Veteran's military service.

2.  The Veteran's PTSD is manifested by symptoms of avoidance; the disability is productive of occupational and social impairment with reduced reliability; it is not productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.

3.  PTSD (the Veteran's sole service-connected disability) does not preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The Veteran does not have an arm disability that is the result of disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1111, 1112, 1131, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).

2.  The criteria for an initial disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).

3.  The criteria for entitlement to a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim for service connection was received in January 2008. Through the February 2008 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his claims, including how VA determines disability ratings and effective dates.  The Veteran was also notified of how to substantiate his claim for a TDIU by an April 2008 notice letter.  Thereafter, the Veteran was afforded the opportunity to respond. 

The Board also notes that the Veteran's disagreement with his initial rating for PTSD arises from the grant of service connection for PTSD.  Where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been substantiated and no additional notice is required as to downstream issues, including the disability evaluation.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with the claims file and VA treatment records have been associated with the claims file as well.  The Veteran has not identified any treatment records outside the claims file that should be obtained prior to adjudication of the instant claims. 

VA also satisfied its duty obtain a medical examination when required.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran has been afforded VA examinations to determine the nature and severity of his PTSD and its effect on his employability.  Likewise, the Veteran was afforded a VA examination to determine the nature and etiology of any arm disabilities suffered by the Veteran.  A review of those examinations reveals that they are adequate for addressing the issues on appeal.

As VA satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Analysis

A. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2014). 

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2014).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has been diagnosed with a left elbow spur and post left ulnar transposition.  See May 2011 VA Examination Report.  There are no other left arm disability of record.  

Regarding the Veteran's right arm, there are no diagnosed disabilities.  Indeed, upon the May 2011 VA examination, the examiner made clear that examination of the Veteran's right arm was normal.   Further, at the examination, the Veteran stated that he had no right elbow complaint.  There are no diagnosed right arm disabilities of record and, as such, in the absence of a diagnosed disability, service connection cannot be granted for a right arm disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In service, the Veteran complained of hurting his right elbow.  See June 1982 Emergency Care and Treatment Medical Record.  There are no service medical records relating to a left arm injury, other than a left forearm scar, which preexisted service.  See July 1981 Report of Medical Examination.  

There is no competent evidence of record linking any present left arm disability with any in-service incident.

The May 2011 VA examiner explained that the Veteran's current left elbow disability was not related to his period of active service.  The examiner explained that the Veteran had no left elbow injury in service.  Moreover, the Veteran did not develop cubital tunnel syndrome for several years following service.  Thus, given that the Veteran did not have any left elbow injury whatsoever during service, the examiner concluded that the Veteran's current left elbow disabilities were not related to service.  The Board considers that opinion persuasive as the examiner offered an explanation for the conclusion.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).

To the extent that the Veteran himself asserts that a left elbow/arm disability is related to service, the Veteran is simply not competent to opine as to the etiology of a current medical disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Thus, in conclusion, service connection for an arm disability is not warranted.  The Veteran has not been diagnosed with a right arm disability.  Concerning his left arm, the only probative evidence is against the Veteran's claim.  Indeed, the May 2011 VA examiner explained that the Veteran suffered no left elbow injury in service and his current disabilities did not develop until many years following service.  There is no probative evidence counter to the May 2011 VA examiner's opinion.  Under the circumstances, the Board finds that the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b) (West 2002), see also Ortiz, 274 F.3d 1361.

B. PTSD Rating

The Veteran asserts that he is entitled to a disability rating in excess of 50 percent for PTSD.

Because the Veteran is challenging the initially assigned disability rating, it has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

Posttraumatic stress disorder (PTSD) is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  

Under that formula, a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

The next higher evaluation of 70 percent is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Id.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

The claims file contains multiple references to the Veteran's GAF scores.  The Global Assessment of Functioning (GAF) Scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders, 32 (4th ed. 1994).  The GAF Scale score is based on all of the Veteran's psychiatric impairments.  A GAF Scale score of 11 to 20 indicates some danger of hurting self or others (e.g., suicide attempts without clear expectation of death frequently violent manic excitement), or occasionally fails to maintain minimal hygiene (e.g., smears feces), or gross impairment in communication (e.g., largely incoherent or mute).  A GAF Scale score of 21 to 30 indicates behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF Scale score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or an major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF Scale score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF Scale score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).

At the outset, the Board notes that the Veteran has been diagnosed with a personality disorder and schizoid disorder apart from his PTSD.  When it is not possible to distinguish disability caused by service-connected conditions from that caused by a non-service-connected disorder, the entire disability is treated as if caused by service-connected conditions.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  In this instance, where symptoms have been wholly attributed to some diagnosis other than PTSD, the Board will not consider those symptoms in determining the propriety of the initial rating for PTSD.  Where it is unclear whether a symptom is attributable to PTSD, those symptoms exhibited by the Veteran will be considered as part of his service-connected PTSD.

The evidence of record does not show that a rating in excess of 50 percent is warranted for PTSD.

A January 2006 private treatment record notes that the Veteran experienced much anger.  The Veteran stated that he was suicidal and homicidal.  He noted that he was divorced.  The Veteran stated that he cannot stand to be around other people while he is angry.  He stated that he is fearful that he will harm his sister. 

A February 2008 private treatment record notes that the Veteran experiences sudden outbursts of anger, which are uncontrollable.  He noted a history of suicidal thoughts.

The Veteran was afforded a VA examination in May 2011.  There, the Veteran reported being divorced three times.  The Veteran has five children.  He described his relationship with one of his children as being "o.k." while he stated that he does not speak to his other children.  The Veteran described his distrust of other individuals.  The Veteran recounted an event where he "went after 3 people" who upset him.  No history of suicidal attempts was noted.

The Veteran appeared for the examination clean, neatly groomed and casually dressed.  Attitude was suspicious and affect was constricted.  The Veteran described his mood as feeling nothing.  The Veteran was oriented in all spheres.  Homicidal and paranoid ideations were noted.  Intelligence was described as average and the Veteran was able to understand the outcome of his behavior.  Visual and auditory hallucinations were present and the Veteran reported insomnia.  No panic attacks or rituals were noted.  A history of substance abuse was described.  He reported a use of drugs to stay awake.  The Veteran described his PTSD symptoms as moderate to severe.  Subjectively, the examiner noted symptoms of sleep disturbance, concentration problems, hypervigilance, exaggerated startled response, and angry and irritable outbursts.

The examiner explained that the Veteran's responses were exaggerated and, as a result, psychological testing results were invalid.  

The Veteran explained that he had worked at a poultry plant for the past few years as a floor man.  He explained that he used to drive a truck to Canada, but quit due to a snow and ice phobia.

The examiner explained that the Veteran experienced decreased concentration, difficulty following instructions, inappropriate behavior, absenteeism, tardiness, memory loss, and poor social interaction, all of which related to his occupational functioning.  

A GAF score of 59 was recorded.  The examiner attributed the Veteran's lowered quality of life and his impairment in psychosocial adjustment exclusively to his personality disorder, not his PTSD.  

The examiner stated that PTSD does not cause total social and occupational impairment.  The examiner also stated that PTSD does not cause deficiencies in judgment, thinking, family relations, work, mood or school.  The examiner did state that PTSD caused reduced reliability and productivity.   The examiner explained that while there was some inefficiency with respect to his occupation, the Veteran was able to take care of his activities of daily living without issue.  The examiner stated the Veteran can work so long as it is at a reasonable pace when performing routine and simple tasks, without inordinate supervision.  The examiner also explained that the Veteran's difficulty in dealing with the general public and his resistance to authority is due solely to his schizoid disorder, not his PTSD.

The Veteran was again afforded a VA examination in May 2013.  There, the examiner noted a diagnosis of personality disorder not otherwise specified with antisocial, schizoid and schizotypal traits in addition to polysubstance dependency with associated mood fluctuations and purported psychotic symptoms.  The examiner stated that he did not see significant evidence of PTSD and if PTSD was present it was very mild. 

The examiner stated that he was able to differentiate which symptoms were attributable to PTSD and other psychiatric disabilities.  The examiner stated that the Veteran's GAF wholly attributable to his other psychiatric diagnoses was 59, while a partial GAF attributable to PTSD was 70.

The examiner stated that PTSD results in occupational and social impairment with reduced reliability and productivity.  Symptoms related to his psychiatric disabilities are: depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impaired judgment, difficulty in establishing and maintaining effective work and social relationships, impaired impulse control, persistent delusions or hallucinations.  

The Veteran reported that he continues to work at the poultry plant.  He works full time and is allowed to take a break when he becomes angry.

The examiner noted that the Veteran has not sought treatment for his mental health disabilities.  

The Veteran reported moving around a lot as a child.  He also reported a difficult life as a child.  He explained that he has been divorced three times.  He reported having five children.  He stated that he only talks to one son and has no contact with his other children.  He explained that he does not get along with his sister.  He reported that he has no friends.  The examiner explained that the Veteran's personality disorder and poor choices, not his PTSD, have caused the Veteran's failed relationships.

The Veteran reported working a number of short-term jobs before working at the poultry plant.  The Veteran stated he would either quit or be fired from prior jobs.  The Veteran explained that he gets frustrated with people because of ". . . their stupidity."

The Veteran reported a long history of substance abuse.  The examiner stated that the Veteran is not a ". . .credible historian with regard to his substance abuse history."

The Veteran is able to care for himself independently.  He has no impairment in his daily activities.  The Veteran stated that he finds nothing interesting, but he likes to read.

The Veteran had fair hygiene.  He was verbal and generally cooperative.  Affect was flattened.  Psychomotor functioning was calm without agitation.  Judgment was poor.  The Veteran appeared quite immature when talking about others.  Rapport was difficult to establish.  

The examiner explained that few of the Veteran's symptoms were attributable to his PTSD.  Specifically, the examiner attributed the Veteran's avoidance symptoms to PTSD.  However, the examiner explained that the Veteran's emotional blunting, detachment, diminished interest, reckless behavior, anger, physical aggression and sleep disturbance were attributable to his other psychiatric diagnoses.   Indeed, the examiner made clear that:

The Veteran's [PTSD] symptomatology is present, is rather mild and would only account for a partial [GAF] score of 70 if taken separately.  This condition has been formerly diagnosed previously, but symptoms do not appear to be severe enough to either interfere with occupational and social functioning or to require continuous medication.

Based on the evidence described above, the Board concludes that an initial disability rating of 50 percent is not warranted.  The symptoms reported do not reflect that the Veteran experiences occupational and social impairment with deficiencies in most areas.  There is no evidence that the Veteran performs obsessional rituals which interfere with routine activities.  Nor is there any evidence whatsoever that the Veteran's speech is intermittently illogical, obscure, or irrelevant.  Indeed, it appears that he was able to communicate clearly at all of his medical appointments.  Likewise, there is no evidence that the Veteran maintains poor hygiene.  There is also no evidence that the Veteran suffers from continuous depression that impacts his ability to function independently.

The Veteran did explain that he has difficulty establishing effective personal relationships; however, both the May 2011 and May 2013 VA examiners attributed his inability to establish effective relationships to other psychiatric disorders, not his PTSD.  Indeed, the May 2013 VA examiner explained that the Veteran's PTSD, to the extent that he even suffers from PTSD, is generally mild.  To that end, the examiner made clear that while the Veteran suffers from a host of psychiatric symptoms, his PTSD is only productive of symptoms of avoidance.  In fact, the examiner attributed the Veteran's anger, impaired judgment, and impulse control to other diagnoses.  The Veteran's PTSD was described as very mild by the May 2013 VA examiner.

Likewise, the Veteran's recorded GAF scores do not show that a rating in excess of 50 percent is warranted.  Indeed, the May 2013 examiner assigned the Veteran a GAF of 70 for his PTSD alone.  A GAF of 70 is at the very top end of the range, 61 to 70, and is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or; some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See DSM-IV.  The Veteran was also assigned a GAF of 59 by the May 2011 VA examiner.  GAF scores ranging from 51 to 60 reflect moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See id.  Those scores are consistent with the symptomatology described above and show that the Veteran's PTSD only results in mild to moderate impairment. 

In summary, the preponderance of the evidence is against the claim for an initial higher rating for PTSD.  The Veteran's symptomatology does not more closely approximate the criteria for a 70 percent rating under Diagnostic Code 9411.  Indeed, upon his most recent VA examination, it does not even appear that the Veteran continues to suffer from PTSD. As such, a rating in excess of 50 percent for PTSD is not warranted.

Finally, an extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, such as total social impairment, but the evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

C. TDIU

A total disability rating based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a). 

In the instant case, the Veteran does not meet the threshold rating criteria for the assignment of TDIU under 38 C.F.R. § 4.16(a), as his only service-connected disability, PTSD, has been rated as 50 percent disabling.  See 38 C.F.R. § 4.25. 

Nevertheless, when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, entitlement to TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. § 4.16(b) (providing that "all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled"). 

In determining whether a veteran is indeed unemployable, consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  Further, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Indeed, a high rating in and of itself is a recognition that the service-connected impairment makes it difficult to obtain and keep employment.  Rather, the relevant inquiry is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this instance, the evidence does not show that the Veteran's PTSD causes him to be unemployable.  Indeed, the Veteran engages in substantially gainful employment despite his PTSD.  

At his May 2011 VA examination, the Veteran reported working at a poultry plant.  He also stated that in the past he worked as a truck driver.  The examiner explained that while the Veteran did experience some reduced productivity due to his PTSD, the Veteran was able to sustain employment at the poultry plant for over a year.  The examiner also explained that the Veteran can perform simple and routine tasks and he does not require an inordinate amount of supervision.  The examiner noted that the Veteran does have some inability to deal with the general public or authority due to his schizoid personality disorder, but not his service-connected PTSD.  Nonetheless, the examiner concluded that the Veteran could tolerate supervision and was able to interact with coworkers in spurts that are not prolonged or frequent.

Likewise, at his May 2013 VA examination, the Veteran continued to report his employment at the poultry plant, where he had worked for seven years.  The Veteran reported working nights and weekends to avoid people.  He stated that he misses work about once per month because he does not feel like working.  The examiner stated that the Veteran's PTSD had minimal impact on his employability.  The examiner explained that the Veteran's employer allows him to leave when he gets angry and come back after a break.  The examiner explained while there is some reduced productivity, the Veteran is able to maintain his employment without issue.

The Board concludes that the Veteran's PTSD does not render him unemployable.  Indeed, the Veteran has maintained employment at the poultry plant over the course of this appeal.  The Veteran sporadically misses work because he does not feel like working.  He also gets angry at work, but his employer allows him to take breaks to cool off.  Likewise, while the Veteran has some difficulty interacting with others at work, his schedule allows him to work nights and weekends, when he is able to work away from others.  Simply, there is no evidence that the Veteran's PTSD causes him to be unemployable.  Rather, despite his PTSD, the Veteran has worked at a poultry plant for seven years with minimal problems.  Indeed, his employer has accommodated the Veteran's PTSD to allow the Veteran to work with minimal issue.  There is nothing to suggest that the Veteran's full-time employment at the poultry plant is somehow marginal or protected.  As such, the Veteran has maintained full-time gainful employment throughout the course of this appeal with minimal impact from his PTSD.  His PTSD does not render him unemployable.  

Based on the above, the weight of the evidence is against finding that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  As such, the Board finds no basis upon which to refer the claim to the Director, Compensation and Pension Service for an extraschedular rating.  38 C.F.R. § 4.16(b).  Accordingly, because the provisions of 38 C.F.R. § 4.16(a) are not met, and because referral under 38 C.F.R. § 4.16(b) is not warranted, this claim is denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for an arm disability is denied.

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.

Entitlement to a TDIU is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


